ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a wrongful death case. The decedent was killed in a one-car accident while riding as a guest of Michael Powell, the driver of the vehicle, who also lost his life in the accident. Suit was brought by the decedent’s parents, petitioners here, to recover from Michael Powell’s father, respondent, on the theory of negligent en-trustment. The jury found that Michael Powell was a reckless and incompetent driver, that this should have been known to respondent when he permitted Michael to drive the automobile, and that the accident was proximately caused by the gross negligence of Michael. It refused to find that respondent knew Michael was a reckless and incompetent driver when he permitted the latter to drive the vehicle. The trial court rendered judgment non obstante ve-redicto for respondent, and the Court of Civil Appeals affirmed, on the ground that there is no evidence to support the finding of gross negligence on Michael’s part. Tex.Civ.App., 508 S.W.2d 691.
There can be no recovery against respondent here even if the accident was caused by the driver’s gross negligence, because petitioners have not established that respondent was guilty of anything more than ordinary negligence. The guest statute, Art. 6701b, Vernon’s Ann.Civ.Stat., shields the owner of an automobile from liability for ordinary negligence in the en-trustment of a motor vehicle to an operator whose guest is the injured plaintiff. Forgus v. Hodnett, Tex.Sup., 405 S.W.2d 337. The application for writ of error is Refused, No Reversible Error.